NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 10/07/2020.  In applicant’s amendments claims 6, 9, and 15 were cancelled, claims 1, 4, 13-14, and 17 were amended, and new claim 18 was added. Claims 1-5, 7-8, 10-14, and 16-18 are allowable. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 and 18, the closest prior art US 10576352 B2 (Vester) fails to teach or render obvious a workout bench for use by a person on a support surface and for holding a plurality of exercise items in combination with all of the elements and structural and functional relationships as claimed and further including each side container separated from the other side container, by way of at least the back wall, such that the internal storage volume of each side container is inaccessible from within the internal storage volume of the other side container.
The prior art of record teaches the sides having a wire frame with no back wall separating the containers and it would not be obvious to modify the side containers with walls without breaking the function of the storage of allowing exercise equipment inside the workout bench and without improper hindsight.
Regarding Independent Claim 17, the closest prior art US 10576352 B2 (Vester) fails to teach or render obvious the exercise bench in combination with all of the elements and structural and functional relationships as claimed and further including wherein each side container further 
The prior art of record discloses a single kettle bell tray fixed with the front and rear container but does not disclose kettle bell trays that are pivotally fixed with the front container and it would not have been obvious to modify the side containers with kettle bell trays that are pivotally fixed without interfering and breaking the function of the supports 52 to support the dumbbells 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
 /GARRETT K ATKINSON/ Primary Examiner, Art Unit 3784